Seevers, Oh. J.
i schooi dis-pendentddisdomneítao£ organization. — School districts, both independent and township, are creatures of the statute, and may be altered or changed in such manner as the General Assembly may prescribe. If, therefore, statutory authority exists under which the action of the townships of Q-ermarL an¿ yan JBuren can be sustained, then the action of the District Court is erroneous; otherwise it is correct.
The action of German township, it is claimed, may be sustained under Code, § 1798, which is as follows: £‘ In all cases *55where territory has been or may be set into an adjoining-county or township for school purposes, such territory may be restored by the concurrence of the respective boards of directors; but on the written application of two-thirds of the electors residing upon the territory within the township in which the school-house is not situated, the said hoards shall restore the territory to the district to which it geographically belongs.”
It will be seen that territory belonging to one township and attached for school purposes to another may be detached and restored to the township to which it geographically belongs by the concurrence or joint action of the boards of directors of both district townships. There is no pretense that this has been done. In fact it could not be, for the reason there was no such a thing or artificial being as the district township of Yan Burén, and consequently there was no board of directors to concur with the German township board.
The school-house is situate on the territory of plaintiff, within the boundaries of Yan Burén township, and on the written application of two-thirds of the electors residing in the territory of the plaintiff within German township, the board of directors of German township ordered the territory within the limits of that township to he restored thereto.
2. —: ■ — —: construction of statute. Although the latter clause of § 1798 leaves no discretion in the respective boards of directors if two-thirds of the electors residing in the territory in which the school- , ,, T house is not situated unite m a written application, nevertheless the concurrence of the boards of directors of both townships is required; and this is a reasonable and just requirement so that the board of the township in which the remaining territory is situate may properly provide for and take charge of such territory and the children residing therein.
In other words, § 1798 contemplates and provides for detaching territory in such cases only when both townships are. organized as district townships, governed and controlled by aboard of directors whose jurisdiction extends over the whole township.
*563_ _. i-e-distnetmg. *55It is urged, however, that the action of the people of Yan-*56Burén township, in the vote held by them re-organizing the independent districts of said township, takes the p]ace 0f the required action of the board of directors. It is a sufficient reply to this to say that the statute does not so declare. That it might have so provided is certain; but that it does not is just as certain.
This action. is attempted to be sustained under § 1814 of the Code, the object and purpose of which is to enable “ township districts to consolidate and organize as independent districts.” Admitting that this section applies to townships already organized into independent districts, yet at the time such vote was taken the territory forming a part of plaintiff within the limits of German township still formed a part of the plaintiff, and the people residing therein were not permitted to vote at such election. For the purposes of such election the people residing on said territory were just as much entitled to vote thereat as those residing within the geographical limits of Yan Burén township.
The object and purpose of § 1814 is two fold only. 1. To consolidate a district township when it has been divided into sub-districts, and organize the whole township “as an independent district.” 2. Where a township has been organized into independent districts, to consolidate the latter “as an independent district” embracing the whole township. The action of Yan Burén township by the vote taken and action thereon accomplished neither of these purposes. To consolidate means something more than re-arrange or re-divide. “In a general sense it means to unite into one mass or body, as to consolidate the forces of an army, or various funds. In parliamentary usage, to consolidate two bills is to unite them into one. In law, to consolidate benefices is to combine them into one.” Such is Mr. Webster’s definition of the word.
For the reasons stated the judgment of the District Court must be
Affirmed.